Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 23 February 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dearest Ellen 
                     
                     Washington Feb. 23. 08.
                  
                  I am several letters in your debt, but I am in hopes that age and occupation will privilege me against your counting letter for letter rigorously with me. the loss of your geraniums shall be replaced. I have this day planted a sprig in a small & very portable pot of earth. you give a bad account of the patriotism of the ladies of Williamsburg who are not disposed to submit to the small privations to which the embargo will subject them. I hope this will not be general, and that principle & prudence will induce us all to return to the good old plan of manufacturing within our own families most of the articles we need. I can assure you from experience that we never lived so comfortably as while we were reduced to this system formerly; because we soon learnt to supply all our real wants at home, and we could not run in debt, as not an hour’s credit was given for any thing. it was then we were obliged to act on the salutary maxim of ‘never spending our money before we had it.’ I expect it will not be long before you will spin me a dimity waistcoat. it is believed Congress will rise early in April: but quite uncertain whether I shall get away then. my swelled face is not yet entirely well. a small knot remains on the bone, which enlarged considerably on my riding out on a raw day lately. by keeping house a few days it is again reduced to a small size. give my tenderest love to your mama, & accept it for yourself and sisters.
                  
                     Th: Jefferson 
                     
                  
               